             Case 1:19-cv-04380-ER Document 4 Filed 05/22/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES H. BRADY,
                               Plaintiff,
                                                               19-CV-4380 (ER)
                      -against-
                                                               ORDER OF DISMISSAL
JANET M. DiFIORE; MICHAEL J. GARCIA,
                               Defendants.

EDGARDO RAMOS, United States District Judge:

       In a Memorandum Decision and Order dated February 3, 2017, District Judge George B.

Daniels of this Court enjoined Plaintiff from:

       filing new actions in the Southern District of New York that relate in any way to [a]
       cooperative’s air rights appurtenant to [Plaintiff’s] cooperative unit at 450 West 31st
       Street, New York, New York, or the conduct of any attorney, judicial officer, government
       official, or other third party in relation to such rights. This injunction should be broadly
       construed to bar the filing without leave of this Court of any case, against any defendant
       that has as a factual predicate the cooperative’s air rights appurtenant to Plaintiff’s
       penthouse unit, or any of the collateral actions that have arisen from it.

Brady v. Goldman, No. 16-CV-2287 (GBD) (SN), 2017 WL 496083, at *2 (S.D.N.Y. Feb. 3,

2017) (emphasis in original), aff’d, 714 F App’x 63 (2d Cir. 2018) (summary order), cert.

denied, 139 S.Ct. 329 (2018).

       Plaintiff, who resides in Wyckoff, New Jersey, and appears pro se, has initiated the

present action by filing a 732-page complaint.1 He names as defendants Chief Judge Janet M.

DiFiore and Associate Judge Michael J. Garcia of the New York Court of Appeals. His claims

against them include claims under 42 U.S.C. §§ 1983 and 1985, the Racketeer Influenced and

Corrupt Organizations Act, and claims under state law. They arise from DiFiore’s and Garcia’s

alleged actions and failures to act – before and after the defendants’ respective confirmations to



       1
           The Court notes that Plaintiff has paid the relevant fees to bring the present action.
           Case 1:19-cv-04380-ER Document 4 Filed 05/22/19 Page 2 of 2




the bench of the New York Court of Appeals – with respect to state-court decisions involving the

air rights appurtenant to Plaintiff’s former cooperative unit at 450 West 31st Street, New York,

New York.2

       This action therefore squarely falls among those types of actions that Judge Daniels, in

Brady, No. 16-CV-2287 (GBD) (SN), specifically enjoined Plaintiff from filing without

obtaining the Court’s leave. Plaintiff has failed to seek leave from the Court to file this action. To

the extent that the Court can construe Plaintiff’s complaint as requesting leave to file, the Court

denies that request. Accordingly, the Court dismisses this action without prejudice.

       The Court warns Plaintiff that if he continues to disregard the filing injunction in Brady,

No. 16-CV-2287 (GBD) (SN), the Court may impose additional sanctions on him, including

monetary penalties. See 28 U.S.C. § 1651.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    May 22, 2019
           New York, New York

                                                              EDGARDO RAMOS
                                                            United States District Judge



       2
         Plaintiff has attached to his complaint copies of checks from businesses’ checking
accounts; they list complete routing numbers and financial-account numbers. (ECF No. 1, at 1-1,
1-7.) Under Rule 5.2(a)(4) of the Federal Rules of Civil Procedure, any references to a financial-
account number in a court submission must be redacted to show only the last four digits of the
financial-account number. A litigant who, in his court submissions, reveals his own personal
information that is restricted by Rule 5.2 waives that rule’s protections. See Fed. R. Civ. P. 5.2(h).
Because Plaintiff reveals financial-account numbers for accounts that do not appear to be his
own personal accounts, the Court has directed the Clerk of Court to restrict electronic docket
access to those sections of his complaint that reveal that information. (ECF No. 1, at 1-1, 1-7.)
                                                  2
